Case 6:19-cv-01633-WWB-LRH Document 43 Filed 10/30/19 Page 1 of 4 PageID 572



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


SUSAN CALLAGHAN, individually and on
behalf of all those similarly situated,


       Plaintiff,                                      Case No.: 6:19-cv-01633-WWB-LRH

vs.

TRAVELERS COMMERCIAL INSURANCE
COMPANY,


       Defendant.
                                                /


       PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT
          OF HER OPPOSITION TO DEFENDANT'S MOTION TO DISMISS

       Plaintiff Susan Callaghan (“Callaghan”), individually and on behalf of all those similarly

situated, files this Notice of Supplemental Authority in Support of Her Opposition to Defendant’s

Motion to Dismiss. On October 4, 2019, the Southern District Court of Florida issued its opinion

in Glover v. Liberty Mut. Ins. Co., 2019 WL 4917063 (S.D. Fla. Oct. 4, 2019) (“Glover”). See Ex.

A. The Glover opinion supports two of Callaghan’s arguments made in Plaintiff’s Memorandum

in Opposition to Travelers Commercial Insurance Company’s Motion and Supporting

Memorandum to Dismiss Plaintiff’s First Amended Class Action Complaint (the “Opposition”).

Dkt. 31.

       First, Defendant’s Motion to Dismiss argues that Defendant did not, as a matter of law,

breach any term of the Policy by not paying the title and license plate transfer fees, registration

service fees, dealer fees or air pollution control fees because it is not obligated to do so under the
 Callaghan v. Travelers Commercial Insurance Company                                      Page 1 of 4
 Civil Case No. 6:19-cv-01633-WWB-LRH
 - Plaintiff's Notice of Supplemental Authority
Case 6:19-cv-01633-WWB-LRH Document 43 Filed 10/30/19 Page 2 of 4 PageID 573



Policy. Dkt. 14 at 12-20. In her Opposition, Plaintiff argued she could sue for breach of the policy

based on Traveler’s violation of the statute as incorporated into the Policy.

        Glover supports Plaintiff’s position that § 626.9743(5)(a) is incorporated into the Policy

and that a claim for breach of the Policy based on violation of that incorporated statue can be

asserted:

       Thus, the Court agrees with Defendants section 626.9743(5) is incorporated into
       the Insurance Policy and the Court must look to how the statute directs the ACV
       [actual cash value] of a total loss be calculated. (See Mot. 6).

       …

       In asserting her breach-of-contract claim, then, Plaintiff plausibly alleges—
       consistent with the statute that is incorporated in the Insurance Policy—the failure
       to include mandatory state fees [title/license fees] constitutes a breach of the
       promise to pay ACV [actual cash value].

Glover, 2019 WL 4917063, at *5 & 8.

       Second, Defendant’s Motion to Dismiss argues that pursuant to the doctrine of expression

unius est exclusion alterius, § 626.9743(5)(a), if incorporated into the insurance policy, does not

require Travelers to pay title/license and dealers fees because it expressly requires payment of “the

actual cost to purchase a comparable motor vehicle, including sales tax” but does not also list

title/license and dealer fees. Dkt. 14 at 15-20. Callaghan in her Response argues that because the

statute uses the word “including,” which means “including, but not limited to,” sales tax constitutes

just an example of a component of the “actual cost of purchase,” which component cannot be

differentiated from title/license and dealer fees. Dkt. 31 at 19.

       In Glover, the court held:

       The Florida legislature in section 626.9743(5) used the word ‘including,’ which
       like ‘its more specific, arguably redundant, cousin, including, but not limited to,’
       “impl[ies] that there are necessarily more relevant factors than those [the
       Legislature] enumerated.’ Macon Cnty. Samaritan Mem’l Hosp. v. Shala, 7 F.3d
       762 (8th Cir. 1993). …. ‘[E]xpression unius does not apply ‘to a statute in which
 Callaghan v. Travelers Commercial Insurance Company                                     Page 2 of 4
 Civil Case No. 6:19-cv-01633-WWB-LRH
 - Plaintiff's Notice of Supplemental Authority
Case 6:19-cv-01633-WWB-LRH Document 43 Filed 10/30/19 Page 3 of 4 PageID 574



          the Legislature used the word “include.’’ White v. Mederi Caretenders Visiting
          Serv. Of Southeast Fla., LLC, 226 So. 3d 774, 783 (Fla. 2017).

Glover., 2019 WL 4917063, at *6& 7 (emphasis in original). And, as previously noted, the court

held that the plaintiff had stated a cause of action for breach of contract based on the insurer’s

failure to pay title/license fees in violation of § 626.9743(5)(a) as incorporated into the insurance

policy.




                                              Respectfully Submitted,

                                              /s/Scott R. Jeeves____________
                                              Scott R. Jeeves, Esquire FBN 0905630
                                              Primary Email: sjeeves@jeeveslawgroup.com
                                              Secondary Email: khill@jeeveslawgroup.com
                                               rmandel@jeevesmandellawgroup.com
                                              THE JEEVES LAW GROUP, P.A.
                                              954 First Avenue North
                                              St. Petersburg, FL 33705
                                              Telephone: (727) 894-2929

                                                       and

                                              Craig E. Rothburd, Esquire FBN 49182
                                              Primary Email:       craig@rothburdpa.com
                                              Secondary Email:     maria@rothburdpa.com
                                              CRAIG E. ROTHBURD, P.A.
                                              320 W. Kennedy Blvd., Suite 700
                                              Tampa, FL 33606
                                              Telephone: (813) 251-8800

                                                       and

                                             Alec H. Schultz, Esq. FBN 35022
                                             Carly A. Kligler, Esq. FBN 83990
                                             LEÓN COSGROVE, LLP
                                             255 Alhambra Circle, Suite 800
                                             Coral Gables, FL 33134
                                             Telephone: (305) 740-1975
                                             Primary: aschultz@leoncosgrove.com
 Callaghan v. Travelers Commercial Insurance Company                                     Page 3 of 4
 Civil Case No. 6:19-cv-01633-WWB-LRH
 - Plaintiff's Notice of Supplemental Authority
Case 6:19-cv-01633-WWB-LRH Document 43 Filed 10/30/19 Page 4 of 4 PageID 575



                                             ckligler@leoncosgrove.com

                                                       and

                                            Edward H. Zebersky, Esq. FBN 0908370
                                            Mark S. Fistos, Esq. FBN 909191
                                            ZEBERSKY PAYNE, LLP
                                            110 S.E. 6th Street, Suite 210
                                            Ft. Lauderdale, FL 33301
                                            Telephone: (954) 989-6333
                                            Primary: ezebersky@zpllp.com;
                                            mfistos@zpllp.com; ndiaz@zpllp.com

                                                       and

                                             Arthur M. Murray (La. Bar # 27694)
                                             MURRAY LAW FIRM
                                             Suite 2150 Poydras Center
                                             650 Poydras Street
                                             New Orleans, LA 70130
                                             Tel: 504-525-8100
                                             Fax: 504-584-5249
                                             Primary: amurray@murray-lawfirm.com

                                        Attorneys for Plaintiff Susan Callaghan and the Class




                                 CERTICATE OF SERVICE

       I hereby certify that October 30, 2019, the foregoing was filed with the Clerk of Court

using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                             /s/Scott R. Jeeves__________________
                                             Scott R. Jeeves, Esquire FBN 0905360




 Callaghan v. Travelers Commercial Insurance Company                                   Page 4 of 4
 Civil Case No. 6:19-cv-01633-WWB-LRH
 - Plaintiff's Notice of Supplemental Authority
